               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION

                            CASE NO. 7:19-CR-173-D

UNITED STATES OF AMERICA                  )
                                          )   ORDER GRANTING
                                          )   DEFENDANT'S MOTION TO
      v.                                  )   SEAL PROPOSED SEALED
                                          )   MOTION (DE 188)
                                          )
JOHN WAYNE LACASS                         )

      This matter comes before the Court on the motion of Defendant John Wayne

LaCass to seal his motion to continue his sentencing hearing (DE 188). Having

considered the motion and other matters of record, the Court finds that sealing is

necessary to give effect to Standing Order 09-SO-02 (E.D.N.C. Feb. 12, 2010),

and therefore the motion to seal should be GRANTED. Docket Entry 188 shall

remain under seal.

      This the :z..o day of July, 2021.




                                       JAMES C. DEVER III
                                       United States District Judge




       Case 7:19-cr-00173-D Document 190 Filed 07/20/21 Page 1 of 1
